 

 

Oo CO ~s NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

RYAN REZAEI (CABN 285133)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7534

FAX: (415) 436-7234
ryan.rezaei@usdoj.gov

Attorneys for United States of America

FILED

DEC 05 2019

SUSAN Y. SUULWG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
OAKLAND OFFICE

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

STIPULATION

 

i  uemruitrvntititcbs

 
1 || UNITED STATES OF AMERICA, NO. 4-19-71887 MAG

N

Plaintiff,

V.

eh WwW

)

)

)

)
EDUARDO GUZMAN TORRES, )
a/k/a “Miguel” a/k/a “Mikey” a/k/a )
“Michael” a/k/a “Ramon Guzman- )
Jimenez” a/k/a “Fortino” a/k/a “Ramon
Jimenez” a/k/a “Fabian Cisneros” a/k/a )
“Hernan Torres Garcia” a/k/a “Mono” )

a/k/a “Potes” a/k/a “Alex;” )

JUAN DIEGO GALLEGOS-MOYA; )
ERNESTO OCHOA; )
ALFREDO TAPIA SANDOVAL, )
a/k/a “Fredi Tapia-Sandoval;”
)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

 

oO Oo NSN HD NN

 

10 MARCOS ALVAREZ CORONA;
11 || ANTONIO RAMIREZ-JIMENEZ;
JOSE ROSA-PEREZ, and

12 |] ANGEL RINCON-MENETA,

13 Defendants.

 

NO. 4-19-71920 MAG

STIPULATION AND [PROPOSED] ORDER
VACATING PRELIMINARY HEARING

14 || UNITED STATES OF AMERICA,
15 Plaintiff,

16 v.
17 || TERESA GUZMAN RODRIGUEZ,

18 Defendant.
19

 

20 A preliminary hearing and arraignment are set for December 6, 2019, for defendants EDUARDO
21 || GUZMAN TORRES and TERESA GUZMAN RODRIGUEZ. The grand jury returned an indictment as
22 |} to both defendants today. The parties therefore stipulate and agree that the preliminary hearing should

23 || be vacated as to both defendants. The parties further agree that the arraignment for both defendants

 

24 || should be reset for 10:30 a.m. on December 9, 2019, when the detention hearing for TERESA
25 || GUZMAN RODRIGUEZ will be held before the Court.

26 |] //

27 | //

28 |] //

STIPULATION

 

 

cman tsa serene sempon ap eneimssetmgmitUiee aetiee e

 
 

 

& Ww NN

Oo COC TI NW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SO STIPULATED

Dated: December 5, 2019
/s/

RYAN REZAEI
Assistant U.S. Attorney

Dated: December 5, 2019 /s/
ERIK BABCOCK

Attorney for Defendant
TERESA GUZMAN RODRIGUEZ

Dated: December 5, 2019 /s/
JEROME MATHEWS
Attorney for Defendant
EDUARDO GUZMAN

PROPOSED ORDER

Based on the stipulation of the parties, and good cause appearing therefore, the Court HEREBY
ORDERS that the preliminary hearings and arraignments for EDUARDO GUZMAN TORRES and
TERESA GUZMAN RODRIGUEZ, which are currently scheduled for December 6, 2019, are vacated.
The Court orders that their arraignments on the indictment are set for Monday, December 9, 2019, |
during the Court’s 10:30 a.m. calendar.

IT IS SO ORDERED.

DATED: [2f/14

   

v

/
7
a

HONORABLE DONNA M. RYU
United States Magistrate Judge

 

STIPULATION

 

 

 
